Citation Nr: 1701166	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-19 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the reduction in the disability rating for the Veteran's service-connected prostate cancer from 100 to 20 percent, effective June 1, 2012, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1956 to December 1976. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which reduced the Veteran's disability rating for prostate cancer to a noncompensable level, effective June 1, 2012.  Subsequently, in an August 2013 rating decision, the RO granted a 20 percent rating for prostate cancer, effective June 1, 2012.  Thus, the issue before the Board is whether the reduction from 100 percent to 20 percent, effective June 1, 2012, was proper; it has been recharacterized as such on the title page.

Initially, the Board notes that the Veteran's May 2012 notice of disagreement specifically disagreed with the propriety of the reduction only.  There was no indication that the Veteran desired to seek an increased rating for his prostate cancer.  See 38 C.F.R. § 20.201 (2016).  Consequently, in the May 2013 statement of the case, the RO addressed only the propriety of the reduction.  As such, the Board finds that the only issue currently before it is the propriety of the reduction.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A March 2012 rating decision reduced the disability rating for the Veteran's service-connected prostate cancer from 100 percent to noncompensable effective June 1, 2012; a subsequent August 2013 rating decision increased the disability rating for prostate cancer to 20 percent, effective June 1, 2012. 

2.  At the time of the March 2012 rating decision, the 100 percent rating for the Veteran's service-connected prostate cancer had been in effect for less than five years.
3.  The evidence of record at the time of the March 2012 rating decision demonstrated a sustained improvement in the Veteran's service-connected prostate cancer, in that there was no reoccurrence or metastasis of the prostate cancer.


CONCLUSION OF LAW

The reduction of the evaluation for prostate cancer from 100 percent to 20 percent, effective June 1, 2012, was proper.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105 (e), 3.321(b)(1), 3.343(a), 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes (DCs) 7527, 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

With respect to the propriety of the reduction of the rating for residuals of prostate cancer, the RO complied with the notification and due process requirements set forth in 38 C.F.R. § 3.105 (e) for reducing the prostate cancer disability rating by notifying the Veteran of rights and giving an opportunity for a hearing and time to respond; thus, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished. 

Analysis

The Veteran's prostate cancer is rated under 38 C.F.R. § 4.115b, DC 7528 as a malignant neoplasm of the genitourinary system.  Under DC 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105 (e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.

Where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (e).

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  Such review requires in any rating reduction case VA to determine (1) based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability; (2) whether the examination reports reflecting such change are based upon thorough examinations; and (3) whether any improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014) (citing Brown, 5 Vet. App. at 421). 

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

The provisions of 38 C.F.R. § 3.344(a) and (b) (2016) prescribe additional requirements for rating reductions but only apply to ratings that have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344 (c).

At the time of the March 2012 reduction, the 100 percent rating for the Veteran's prostate cancer had been in effect since April 2009.  Thus, as the rating for prostate cancer had been in effect for less than five years, the provisions of 38 C.F.R. 
§ 3.344 (a) and (b), which provide additional regulatory hurdles to rating reductions, do not apply.

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Where VA has reduced a veteran's rating without observing applicable laws and regulations, such a rating is void ab initio and will be set aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemeyer, 2 Vet. App. at 281-282.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

Malignant neoplasms of the genitourinary system are rated under 38 C.F.R. 
§ 4.115b, DC 7528.  The provisions of DC 7528 have been interpreted to require an actual examination, not merely a reduction, six months after the assignment of total benefits.  If the claimant remains totally disabled, the 100 percent rating will continue without interruption.  A total rating will extend indefinitely after treatment is discontinued, with a required VA examination six months thereafter.  If the results of this or any subsequent examination warrant a reduction in rating, the reduction will be implemented under the provisions of 38 C.F.R. § 3.105 (e). 

There can be no reduction at the end of six months since any proposed reduction would be based on the examination and the notification process can begin only after the examination is reviewed.  This method also has the advantage of offering a veteran more contemporary notice of any proposed action and, under the provisions of 38 C.F.R. § 3.105 (e), expanding the opportunity to present evidence showing that the proposed action should not be taken.  59 Fed. Reg. 2525-6 (Jan. 18, 1994).

Additionally, postoperative residual disability of the prostate gland is rated as either a urinary tract infection or as voiding dysfunction, whichever is greater.  38 C.F.R. § 4.115 (b), DC 7527.

The record reflects that prostate cancer was diagnosed in December 2008.  The Veteran underwent a prostatectomy in March 2009; service connection for prostate cancer was granted and a 100 percent rating assigned in a June 2009 rating action. 

In June 2011, the Veteran underwent a VA examination, for purposes of assessing the severity of his prostate cancer, pursuant to DC 7528.  At that time, the Veteran denied experiencing the need for appliances or absorbent materials.  He further denied renal dysfunction, but reported episodes of incontinence.  The examiner did not have access to the Veteran's medical record at that time and did not provide any diagnoses. 

In October 2011, the Veteran was afforded a second VA examination, for purposes of assessing the severity of his prostate cancer.  The examination confirmed that the Veteran was diagnosed with prostate cancer in December 2008.  It was shown that the Veteran underwent a radical prostatectomy in March 2009 and his prostate cancer was in remission.  Voiding function, which caused urine leakage but not the wearing of absorbent material, was noted.  Voiding dysfunction did not require the use of an appliance nor did it increase urinary frequency.  There were no signs or symptoms of obstructive voiding.  There was no evidence of recurrent urinary tract or kidney infections.  Erectile dysfunction was noted.  No retrograde ejaculation was found.  No other residual conditions or complications due to prostate cancer were noted. 

The rating reduction for prostate cancer was proposed in a December 2011 rating decision and implemented in a March 2012 rating decision, effective from June 1, 2012.  As noted above, in an August 2013 rating decision, the Veteran's disability rating was raised to 20 percent, effective from June 1, 2012.

In the December 2011 rating decision, the RO proposed to reduce the disability rating for prostate cancer status post radical prostatectomy from 100 percent to 0 percent, or noncompensable.  At that time, the RO noted the June and October 2011 VA examinations, placing emphasis on the October examination, which found that there were no problems with urinary frequency, obstructed voiding, recurrent symptomatic urinary tract infections or kidney infections.  The decision noted that the Veteran's prostate cancer was in remission. 

The December 2011 rating decision notified the Veteran that he had a period of 60 days within which to submit additional evidence showing that the reduction should not have been made and that if additional evidence was not received within that period, the rating would be reduced.  Therefore, the December 2011 decision provided proper notice in accordance with 38 C.F.R. § 3.105 (e).

In the March 2012 rating decision, the RO reduced the disability rating prostate cancer status post radical prostatectomy from 100 percent to a noncompensable rating, effective June 1, 2012. 

Subsequently, in August 2013, the Veteran underwent an additional VA examination.  Once again, the December 2008 diagnosis of prostate cancer was confirmed, as was its remission status.  The Veteran was found to have voiding dysfunction due to the surgery to treat his prostate cancer.  The voiding dysfunction caused urine leakage which required absorbent materials which must be changed less than 2 times per day.  The voiding dysfunction did not require the use of an appliance, but it did result in increased urinary frequency.  The Veteran experienced daytime voiding intervals of between 2 and 3 hours, with marked hesitancy, a markedly slow or weak stream, and a markedly decreased force of stream.  There was no evidence of recurrently symptomatic urinary tract or kidney infections at that time.  Erectile dysfunction was noted. 

Thereafter, in an August 2013 rating decision, the RO granted a 20 percent rating, based on the Veteran's wearing of absorbent materials which had to be changed less than 2 times a day.  The increased rating was made effective as of June 1, 2012. 

A schedular 100 percent rating will not be reduced without examination showing material improvement.  38 C.F.R. § 3.343 (a).  At the time service connection for prostate cancer was granted and the 100 percent rating was assigned, the Veteran had active malignancy.  Prostate cancer was present and active and the Veteran underwent surgery to remove the malignancy.  The October 2011 VA examination showed that the Veteran's prostate cancer had not recurred.  Hence, the examination demonstrated material improvement and there was a legitimate basis for reducing the rating. 

The residuals of prostate cancer have been rated pursuant to DC 7527 and the Note to DC 7528.  The Veteran's prostate cancer status post radical prostatectomy is most appropriately rated in terms of voiding dysfunction, as there is no medical or lay evidence of renal dysfunction or urinary tract infection.  Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  See 38 C.F.R. § 4.115a.

The Veteran has been assigned a 20 percent rating based upon voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times a day, effective from June 1, 2012.  There is no evidence of obstructed voiding requiting intermittent or continuous catheterization, which would warrant a 30 percent rating under the code.  Also, there is no evidence of any urine leakage that met the criteria for the next higher percentage rating under 38 C.F.R. § 4.115a (i.e., 40 percent, which requires the use of any appliance or the wearing of absorbent materials which must be changed 2 to 4 times per day).  Hence, a higher rating on the basis of urine leakage was not warranted at the time of the original rating reduction.  38 C.F.R. § 4.115 (b). 

At the time of the March 2012 rating decision, which reduced the Veteran's rating for prostate cancer status post radical prostatectomy, there was no evidence of any renal dysfunction.  Indeed, such was not shown at any of the Veteran's VA examinations or in his medical records.  

Likewise, in his May 2012 notice of disagreement, the Veteran detailed the severity of his prostate cancer status post radical prostatectomy, indicating that he did not wear absorbent materials but that he had accidents in which urine would leak, dampening his underwear.  He also reported infrequent incidents of bed wetting.  However, in none of those statements did the Veteran assert that he met the criteria for a rating in excess of 20 percent for his prostate cancer under any of the available rating codes.  To do so would require a showing either of voiding dysfunction requiring the changing of absorbent materials 2 to 4 times a day; daytime voiding intervals of less than one hour or awakening to void 5 or more times a night; intermittent or continuous catheterization; or recurrent symptomatic infection.  

Further, while erectile dysfunction is a residual of the Veteran's prostate cancer, service connection for erectile dysfunction was granted in the December 2011 rating decision.  The Veteran did not appeal that decision, and it is not before the Board at this time.

In sum, the Veteran has been assigned a 20 percent rating based upon voiding dysfunction, effective from June 1, 2012.  Thus, as the evidence demonstrated improvement of the Veteran's prostate cancer, that there was no recurrence or metastasis of the cancer, and that there was no renal dysfunction at the time of the March 2012 rating reduction, a rating higher than 20 percent was not warranted at the time of the rating reduction.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal, and particularly in connection with the rating reduction.  The Veteran's symptoms were all contemplated by the appropriate rating criteria as set forth above. Thus, referral for consideration of an extraschedular evaluation is not warranted and the provisions of 38 C.F.R. § 3.321 could not serve as a basis for restoring the 100 percent rating or finding that the reduction to 20 percent was improper.

In light of the foregoing, the Board concludes that, pursuant to the provisions of 38 C.F.R. §§ 3.105 (e) and 3.343(a), the evidence shows that the reduction in the rating for prostate cancer from 100 percent to 20 percent was proper.  Hence, the appeal must be denied.

ORDER

The reduction of the rating for prostate cancer status post radical prostatectomy was proper; the appeal is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


